Opinion issued September 27, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00749-CV



IN RE KIMBERLY PACE DUNN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Kimberly Pace Dunn, challenges the
trial court's (1) August 20, 2007 "Order Denying Jurisdiction of Suit Affecting Parent-Child Relationship."  
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Nuchia, Jennings, and Keyes.
 
1.